                                            Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        HENDRIK BLOCK,                                     Case No. 19-cv-07758-VKD
                                                          Plaintiff,
                                   9
                                                                                               ORDER GRANTING IN PART AND
                                                   v.                                          DENYING IN PART PLAINTIFF'S
                                  10
                                                                                               MOTION FOR FEES AND COSTS
                                  11        SMILEMART, INC., et al.,
                                                                                               Re: Dkt. No. 24
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   I.       BACKGROUND
                                  15            Plaintiff Hendrik Block filed this disability rights suit, asserting claims under Title III of

                                  16   the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181, et seq., the California

                                  17   Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51, et seq., and the California Health and

                                  18   Safety Code § 19955, et seq. Mr. Block, who says that he must use a walker, wheelchair, or

                                  19   motorized scooter for mobility, claims that he encountered accessibility barriers during a visit to a

                                  20   SmileMart store in San Jose, California. Specifically, he alleges that there was a steep ramp and

                                  21   no level landing at the entrance to the store, the store’s interior floor was uneven and had missing

                                  22   pieces, and the store’s aisles were too narrow. Dkt. No. 1 ¶¶ 8, 10. Defendants say they are the

                                  23   tenants of the real property where the store is located and that defendant Phuong Ton is a partial

                                  24   owner of the land and building structure on the property. Dkt. No. 32 at 2.

                                  25            The parties held a joint site inspection on February 28, 2020 and participated in a

                                  26   mediation on June 16, 2020. After the site inspection and prior to the mediation, Mr. Block says

                                  27   that he sent defendants a draft settlement agreement and more than one settlement demand, to

                                  28   which he claims defendants either did not respond at all or were slow to respond. Defendants
                                             Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 2 of 12




                                   1   reportedly made a counteroffer a few days before the scheduled mediation, but those

                                   2   communications did not result in the resolution of any issues. Dkt. No. 24-1 ¶¶ 19-22; Dkt. No.

                                   3   34-1 ¶¶ 12-17. At the mediation, the parties reached a settlement on Mr. Block’s claims for

                                   4   injunctive relief and $4,000 in statutory damages, but were unable to agree on Mr. Block’s

                                   5   attorney’s fees and costs. Dkt. No. 24-1 ¶ 23; Dkt. No. 34-1 ¶ 17. In July 2020, the parties

                                   6   stipulated to the dismissal of this action with prejudice, leaving their dispute over attorney’s fees

                                   7   and costs to be resolved by the Court. Dkt. No. 22. The Court entered the parties’ stipulation as

                                   8   an order and retained jurisdiction to address Mr. Block’s anticipated motion for fees and costs.

                                   9   Dkt. No. 23.

                                  10            Now before the Court is Mr. Block’s motion for $ 25,020 in attorney’s fees and $2,975.49

                                  11   in litigation costs for a total award of $27,995.49. Although Mr. Block timely filed his motion for

                                  12   fees and costs, defendants failed to file any response. It was not until after briefing closed and the
Northern District of California
 United States District Court




                                  13   Court issued a notice stating that Mr. Block’s motion was deemed submitted without oral

                                  14   argument (Dkt. No. 25) that defendants filed a request to “continue” the motion hearing, which by

                                  15   then had already been vacated. Dkt. No. 26. While the Court noted that defendants failed to

                                  16   explain their apparent carelessness in calendaring deadlines and monitoring the docket, the Court

                                  17   granted their request to re-open the briefing and for some additional time in which to respond to

                                  18   Mr. Block’s fees motion. Dkt. No. 31. The matter is fully briefed and is deemed suitable for

                                  19   determination without oral argument. Civil L.R. 7-1(b). Upon consideration of the moving and

                                  20   responding papers, the Court grants Mr. Block’s requested fees in part and grants all of his

                                  21   requested costs.

                                  22   II.      DISCUSSION
                                  23            The ADA gives courts the discretion to award attorney’s fees, including litigation expenses

                                  24   and costs, to prevailing parties. Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)

                                  25   (citing 42 U.S.C. § 12205). Similarly, the Unruh Act provides for an award of fees “as may be

                                  26   determined by the court.” Cal. Civ. Code § 52(b)(3).

                                  27            A.     Fees
                                  28            Whether calculating attorney’s fees under California or federal law, courts follow the
                                                                                          2
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 3 of 12




                                   1   lodestar approach. “The most useful starting point for determining the amount of a reasonable fee

                                   2   is the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

                                   3   rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983), abrogated on other grounds by Tex. State

                                   4   Teachers Ass’n. v. Garland Indep. Sch. Dist., 489 U.S. 782 (1989). The party seeking an award of

                                   5   fees should submit evidence supporting the hours worked and rates claimed. Id. “In determining

                                   6   a reasonable hourly rate, the district court should be guided by the rate prevailing in the

                                   7   community for similar work performed by attorneys of comparable skill, experience, and

                                   8   reputation.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir. 1986), reh’g

                                   9   denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987) (citing Blum v. Stenson, 465

                                  10   U.S. 886, 895 n.11 (1984)). “Generally, the relevant community is the forum in which the district

                                  11   court sits.” Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997).

                                  12          In the present matter, Mr. Block seeks fees at rates of $475/hour for attorney Tanya Moore,
Northern District of California
 United States District Court




                                  13   $175/hour for paralegal Isaac Medrano and $150/hour for paralegal Whitney Law. The total hours

                                  14   claimed by each timekeeper are as follows: Ms. Moore (42.9 hours), Mr. Medrano (5.7 hours) and

                                  15   Ms. Law (24.3 hours). Although defendants do not dispute the reasonableness of the claimed

                                  16   hourly rates (Dkt. No. 32 at 5),1 they oppose Mr. Block’s requested fees on the ground that the

                                  17   number of hours spent by Ms. Moore and her paralegals on this matter is excessive.

                                  18          Mr. Block “bears the burden of establishing entitlement to an award and documenting the

                                  19   appropriate hours expended[.]” Hensley, 461 U.S. at 437. Defendants have “a burden of rebuttal

                                  20   that requires submission of evidence to the district court challenging the accuracy and

                                  21   reasonableness of the hours charged or the facts asserted by the prevailing party in its submitted

                                  22   affidavits.” Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th Cir. 1993). “Where the

                                  23   documentation of hours is inadequate, the district court may reduce the award accordingly.”

                                  24   Hensley, 461 U.S. at 433. A district court should also exclude from the lodestar fee calculation

                                  25
                                       1
                                  26     Mr. Block has submitted sufficient evidence establishing the reasonableness of those rates,
                                       citing decisions of courts in this district (including this Court) that have approved the same rates
                                  27   sought here for the same timekeepers. See Dkt. No. 24-1 ¶¶ 7-9; Dkt. No. 24-3 ¶¶ 2-3; Dkt. No.
                                       24-4 ¶¶ 2-3; see also, e.g., Rivera v. Crema Coffee Co., LLC, No. 5:18-cv-01531-VKD, 2020 WL
                                  28   4701131, at *2 (N.D. Cal. Aug. 13, 2020); Hernandez v. Spring Charter, Inc., No. 19-cv-01479-
                                       TSH, 2020 WL 1171121, at *4 (N.D. Cal. Mar. 11, 2020).
                                                                                            3
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 4 of 12




                                   1   any hours that were not “reasonably expended,” such as hours that are excessive, redundant, or

                                   2   otherwise unnecessary. See id. at 433-34; see also Chalmers, 796 F.2d at 1210 (“Those hours may

                                   3   be reduced by the court where documentation of the hours is inadequate; if the case was

                                   4   overstaffed and hours are duplicated; if the hours expended are deemed excessive or otherwise

                                   5   unnecessary.”).

                                   6          “The party opposing fees must specifically identify defects or deficiencies in the hours

                                   7   requested; conclusory and unsubstantiated objections are insufficient to warrant a reduction in

                                   8   fees.” Rivera v. Portfolio Recovery Associates, LLC, No. 13-2322 MEJ, 2013 WL 5311525, at *4

                                   9   (N.D. Cal. Sept. 23, 2013). However, “[e]ven if the opposing party has not objected to the time

                                  10   billed, the district court ‘may not uncritically accept a fee request,’ but is obligated to review the

                                  11   time billed and assess whether it is reasonable in light of the work performed and the context of

                                  12   the case.” Id. (quoting Common Cause v. Jones, 235 F. Supp. 2d 1076, 1079 (C.D. Cal. 2002)).
Northern District of California
 United States District Court




                                  13                  1.      Complaint Preparation and Service of Process
                                  14          Defendants contend that Mr. Block’s counsel spent an unreasonable amount of time

                                  15   preparing the complaint and other initiating documents. They request that the 3.8 hours claimed

                                  16   by Ms. Moore and 1.0 hour claimed by Ms. Law on these activities should be reduced to no more

                                  17   than 0.5 hours each, arguing that the pleadings Ms. Moore files in these types of cases are nearly

                                  18   identical, except for a few distinguishing fact details.

                                  19          Of the 4.8 total hours claimed by Ms. Moore and Ms. Law , the submitted time records

                                  20   indicate that Ms. Moore spent 0.55 hours2 drafting a portion of the complaint and reviewing and

                                  21   revising the pleading, and Ms. Law spent 0.6 hours doing the same. Dkt. No. 24-2 at 20-21.3 The

                                  22   remaining time was spent investigating Mr. Block’s claims, conferring with Mr. Block and Ms.

                                  23   Moore’s investigator, and researching the defendants. Id. Although defendants argue that these

                                  24

                                  25   2
                                         The timesheet indicates that Ms. Moore actually spent 0.95 hours drafting, reviewing and
                                  26   revising the complaint, but that she voluntarily deducted 0.4 hours for time spent in reviewing and
                                       communicating about finalizing the pleadings. Dkt. No. 24-2 at 2.
                                  27   3
                                         All pin cites in this order refer to the page number that appears in the ECF header that appears on
                                  28   filed documents.

                                                                                          4
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 5 of 12




                                   1   activities should have been handled by Ms. Moore’s paralegals, “leav[ing] little room for Ms.

                                   2   Moore to even spend any time in the initial process of the lawsuit,” Ms. Moore correctly notes that

                                   3   she has an obligation under Rule 11 to investigate and confirm Mr. Block’s claims. The Court

                                   4   finds no basis to conclude that the 4.8 hours spent on pre-filing investigation activities and in the

                                   5   preparation of the complaint and service of process are unreasonable, and no deductions will be

                                   6   made to that time. See Spring Charter, Inc., 2020 WL 1171121 at *6 (upholding nearly four hours

                                   7   spent on “fact investigation and development, conferring with [plaintiff], reviewing his

                                   8   correspondence, researching the defendants, and drafting and revising the complaint, among other

                                   9   things”); Hernandez v. Yen, No. 5:13-cv-01830-RMW, 2015 WL 5185669, at *4 (N.D. Cal. Sept.

                                  10   4, 2015) (concluding that 4.3 hours spent on pre-filing investigation and an additional 8.9 hours

                                  11   spent on preparation and service of complaint were reasonable).

                                  12          As for the 0.4 hours claimed by Mr. Medrano, it is unclear precisely what time entries are
Northern District of California
 United States District Court




                                  13   represented by this sum, and defendants do not appear to challenge it. See Dkt. No. 32 at 6.

                                  14   Nevertheless, insofar as Mr. Medrano’s total claimed 5.7 hours includes time he spent preparing

                                  15   the one-page magistrate judge consent form (0.2 hours) and preparing a one-page notice of change

                                  16   of address form (0.2 hours), the claimed time is excessive. See Dkt. No. 24-2 at 21. These time

                                  17   entries appear to correspond to docket entries 6 and 7, and preparation of those documents should

                                  18   not have taken any more than 0.1 hours each. Accordingly, the Court deducts 0.2 hours from Mr.

                                  19   Medrano’s time.

                                  20                  2.      Review of ECF Filed Documents and Notices
                                  21          Defendants argue that 1.2 hours Ms. Moore spent reviewing documents prepared by her

                                  22   paralegals is excessive and should be discounted entirely.4 The time entries at issue here appear to

                                  23   correspond to time Ms. Moore spent between December 16, 2019 and January 2, 2020 reviewing

                                  24   various ECF filings, including executed summons forms, defendants’ answer and affirmative

                                  25   defenses, and notices from the Clerk’s Office regarding e-filing docketing errors. Dkt. No. 24-2 at

                                  26   21-22. The entries reflect that Ms. Moore reviewed documents filed by Mr. Block for accuracy,

                                  27
                                       4
                                  28     Defendants do not take issue with the 0.2 hours claimed by Mr. Medrano and the 0.1 hours
                                       claimed by Ms. Law.
                                                                                        5
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 6 of 12




                                   1   and that with respect to defendants’ answer, some time was spent determining whether a motion to

                                   2   strike was necessary. Id.

                                   3          For the most part, the Court finds that the time spent is reasonable and that no deductions

                                   4   are warranted. However, the 0.5 hours Ms. Moore spent on December 16, 2019 “[r]eview[ing]

                                   5   and analyz[ing] docket nos. 6-8 for accuracy” is excessive. Id. at 21. The referenced docket

                                   6   entries are Mr. Block’s one-page magistrate judge consent form, Ms. Moore’s one-page change of

                                   7   address form, and a proof of service for the complaint and summons. The Court does not see why

                                   8   it should have taken any more than a few minutes to verify the accuracy of all of these filings.

                                   9   Additionally, Ms. Moore spent 0.1 hours reviewing a notice from the Clerk’s Office correcting

                                  10   defendants’ e-filing errors, and another 0.1 hours reviewing the return of service as to defendant

                                  11   Phuong Ton “for accuracy.” Dkt. No. 24-2 at 22. The Clerk’s Office notice in question is a very

                                  12   short, non-substantive docket entry that does not require six minutes to review. Although Ms.
Northern District of California
 United States District Court




                                  13   Moore indicates that some of this time was spent assessing whether any further action was

                                  14   required by Mr. Block, the notice in question clearly states that “[n]o further action is necessary.”

                                  15   Nor does the Court find a six-minute review of Mr. Block’s own return of service to be

                                  16   reasonable. Accordingly, a total of 0.6 hours will be deducted from Ms. Moore’s time.

                                  17                  3.      Mr. Block’s Initial Disclosures
                                  18          Defendants challenge time spent by Ms. Moore (0.5 hours), Ms. Law (0.3 hours) and Mr.

                                  19   Medrano (0.3 hours) on Mr. Block’s initial disclosures, and request that the time spent by Ms.

                                  20   Moore and Mr. Medrano be deducted entirely.5 Defendants contend that these disclosures are

                                  21   provided on a standard form that only requires changing the defendants’ names and case number

                                  22   for a given case. The submitted time records indicate that Ms. Law spent 0.3 hours drafting the

                                  23   initial disclosures. Dkt. No. 24-2 at 23. Ms. Moore avers that she is obliged to oversee the work

                                  24   of her paralegals and that the 0.5 hours she spent reviewing the file and the initial disclosures

                                  25   included time spent confirming that all witnesses and evidence were disclosed and instructing Ms.

                                  26
                                  27   5
                                        Defendants do not argue that any of Ms. Law’s claimed time should be deducted. See Dkt. No.
                                  28   32 at 7.

                                                                                         6
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 7 of 12




                                   1   Law on finalizing the disclosures. Dkt. No. 34-1 ¶ 9. The Court does not find the time incurred

                                   2   by Ms. Moore on these activities to be unreasonable. However, the Court does find excessive the

                                   3   0.3 hours Mr. Medrano spent “[d]rafting proof of service to initial disclosures” (Dkt. No. 24-2 at

                                   4   23) and therefore will deduct 0.2 hours from his time.

                                   5                  4.     General Order No. 56 Joint Site Inspection and Settlement Meeting
                                   6          Defendants next take issue with 7.8 hours spent by Ms. Moore and 1.5 hours spent by Mr.

                                   7   Medrano in connection with the joint site inspection and settlement meeting mandated by General

                                   8   Order No. 56. See Dkt. No. 24-2 at 22-24. Defendants contend that these hours are unreasonable,

                                   9   claiming that the inspection took only 35 minutes,6 followed by a 20-minute settlement discussion.

                                  10   Additionally, defendants posit that, rather than spending an hour reviewing the post-inspection

                                  11   report, Ms. Moore should have taken no more than 0.1 hours to skim it because the substance of

                                  12   the report “was orally made at the time of the inspection[.]” Dkt. No. 32 at 8. Further, defendants
Northern District of California
 United States District Court




                                  13   argue that it should not have taken Mr. Medrano 1.5 hours to prepare what they characterize as

                                  14   “three quick emails” regarding the site inspection. Defendants request that Ms. Moore’s time be

                                  15   reduced to no more than 1.1 hours and that Mr. Medrano’s time be reduced to 0.3 hours.

                                  16          The submitted timesheets indicate that the claimed hours include time spent corresponding

                                  17   with Mr. Block and defense counsel about scheduling the site inspection, preparing for the

                                  18   inspection (including by reviewing the complaint and initial disclosures), traveling to and

                                  19   attending the inspection, and participating in the subsequent settlement meeting. Dkt. No. 24-2 at

                                  20   22-24. Additionally, as reflected in her timesheets, Ms. Moore attests that some time was spent

                                  21   waiting for defense counsel, who arrived late to the inspection (after Ms. Moore called his office

                                  22   to inquire whether he was on his way) and requested that they not start the inspection without him.

                                  23   Dkt. No. 24-2 at 25; Dkt. No. 34-1 ¶ 10. The Court does not find the 1 hour Ms. Moore incurred

                                  24

                                  25   6
                                         Defendants assert that during the inspection Ms. Moore spoke on her cell phone about unrelated
                                  26   matters. Dkt. No. 32 at 7-8. Their assertions, which are not supported by any evidence, do not
                                       state the frequency or duration of such calls or indicate that Ms. Moore’s alleged unrelated
                                  27   discussions occurred over any substantial period during the site inspection. Accordingly, on this
                                       record the Court finds no basis to deduct any time based on Ms. Moore’s alleged unrelated phone
                                  28   discussions.

                                                                                        7
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 8 of 12




                                   1   to review the inspection report unreasonable, notwithstanding that she was present at the

                                   2   inspection itself. Nor does the Court find any other basis to reduce the time claimed by either Ms.

                                   3   Moore or Mr. Medrano. No deductions will be made.

                                   4                  5.     Post-Site Inspection Settlement Discussions
                                   5          Defendants contend that excessive hours are claimed by Ms. Moore (3.6 hours) and Ms.

                                   6   Law (1.0 hours) for certain communications that occurred after the joint site inspection. Here,

                                   7   defendants claim that there was one email from Mr. Block’s counsel that should not have taken

                                   8   more than 0.3 hours to prepare and one phone call with counsel that lasted less than 6 minutes. As

                                   9   for Mr. Block’s settlement proposal communicated during this period, defendants argue that Ms.

                                  10   Moore uses the same agreement in multiple cases that would have required only minor changes

                                  11   and that could have been easily prepared by her paralegals. Defendants request that the Court

                                  12   deduct 3.2 hours from Ms. Moore’s time and 0.5 hours from Ms. Law’s time.
Northern District of California
 United States District Court




                                  13          Review of the time entries for this period indicate that Ms. Moore spent several hours

                                  14   assessing the injunctive relief to be included in any settlement, discussing settlement (among other

                                  15   things)7 with Mr. Block, and directing Ms. Law on the preparation of a settlement agreement.

                                  16   Dkt. No. 24-2 at 24-25. Ms. Law spent 0.6 hours conferring with Ms. Moore, drafting the

                                  17   settlement agreement, and sending the agreement to Mr. Block and defense counsel. Both she and

                                  18   Ms. Moore spent some additional time following up on the settlement proposal with defense

                                  19   counsel, who apparently did not respond. Id.; Dkt. No. 24-1 ¶¶ 19-22; Dkt. No. 34-1 ¶¶ 11-13, 15-

                                  20   17. The Court finds nothing unreasonable about Mr. Block’s attempts to settle this matter prior to

                                  21   mediation or the amount of time Ms. Moore and Ms. Law incurred in these activities. No

                                  22   deductions will be made.

                                  23                  6.     Mediation
                                  24          Defendants challenge the time claimed by Ms. Moore (14.8 hours), Mr. Medrano (3.1

                                  25   hours) and Ms. Law (2.3 hours) in connection with the mediation held pursuant to General Order

                                  26   No. 56. Defendants claim that the total mediation time was 2.2 hours, and that it should have

                                  27

                                  28
                                       7
                                         Certain matters have been redacted from counsel’s timesheets, presumably to preserve any
                                       claimed attorney-client privilege.
                                                                                      8
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 9 of 12




                                   1   taken a paralegal no more than 1 hour to prepare the mediation statement and the resulting

                                   2   settlement agreement, with only a modest modification deleting the portions pertaining to Mr.

                                   3   Block’s fees and costs. They request that the Court deduct 12.3 hours from Ms. Moore’s time and

                                   4   2.1 hours from Mr. Medrano’s time, and that Ms. Law’s claimed hours be deducted entirely.

                                   5          The parties appear to differ on the length of the mediation. As noted above, defendants

                                   6   assert that the mediation itself was 2.2 hours, whereas Ms. Moore’s timesheets indicate that the

                                   7   mediation began around 10:30 a.m. and ended at 3:00 p.m., without any breaks. See Dkt. No. 24-2

                                   8   at 27; Dkt. No. 32 at 9. In any event, having reviewed the time records, the Court finds that, for

                                   9   the most part, the time claimed by Ms. Moore and her staff reasonably was spent not just on the

                                  10   mediation itself, but on preparation for the mediation, including multiple pre-mediation phone

                                  11   calls,8 review of defendants’ mediation statements, and research on an ownership issue that Ms.

                                  12   Moore says was raised in defendants’ mediation brief. Dkt. No. 24-2 at 25-28; Dkt. No. 34-1
Northern District of California
 United States District Court




                                  13   ¶¶ 14, 18. Nevertheless, the Court does not see why it should have taken Mr. Medrano 0.3 hours

                                  14   to draft the notice of need for mediation and another 0.2 hours to finalize that form. Dkt. No. 24-2

                                  15   at 25. The referenced notice is a one-page administrative form that requires the filing party to fill

                                  16   in the dates of the site inspection and the settlement meeting required by General Order No. 56, as

                                  17   well as the names of those who participated in those events. See Dkt. No. 18. Accordingly, 0.4

                                  18   hours will be deducted from Mr. Medrano’s time.

                                  19                  7.      Post-Mediation Settlement Efforts
                                  20          Ms. Moore and Ms. Law claim 2.7 hours and 1.0 hour, respectively, for efforts made to

                                  21   resolve Mr. Block’s fees and costs, without having to proceed with a motion for the same.

                                  22   Defendants contend that these fees are excessive, claiming that they received three emails from

                                  23   Ms. Moore’s office (all written by paralegals) and that defense counsel spoke on the phone with

                                  24   Ms. Moore for about 10 minutes. They request that 2.5 hours be deducted from Ms. Moore’s time

                                  25   and that Ms. Law’s time be reduced by 0.4 hours.

                                  26
                                  27   8
                                        The record indicates that defense counsel was late to one pre-mediation phone call, leaving the
                                  28   mediator and Ms. Moore waiting 20 minutes. Dkt. No. 24-2 at 25.

                                                                                         9
                                           Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 10 of 12




                                   1           The submitted timesheets indicate that in the weeks following the mediation, Ms. Moore

                                   2   and Ms. Law made multiple attempts to correspond with defense counsel regarding Mr. Block’s

                                   3   fees and costs. See Dkt. No. 24-2 at 28-29; see also Civil L.R. 54-5(a) (“Counsel for the

                                   4   respective parties must meet and confer for the purpose of resolving all disputed issues relating to

                                   5   attorney’s fees before making a motion for award of attorney’s fees.”). As reflected in the

                                   6   timesheets, Ms. Moore avers that these efforts included preparation of redacted billing statements

                                   7   (done primarily by Ms. Law, with Ms. Moore’ supervision) for defense counsel’s review. Ms.

                                   8   Moore further states that defendants responded with an offer to pay less than half of Mr. Block’s

                                   9   demand, but did not respond to requests to identify disputed billing entries that Ms. Moore says

                                  10   would have permitted her to properly assess defendants’ counteroffer. Dkt. No. 24-1 ¶¶ 24-27.

                                  11   Having reviewed counsel’s timesheets, the Court finds that the claimed time spent on these

                                  12   activities is reasonable. No deductions will be made.
Northern District of California
 United States District Court




                                  13                  8.      Preparation of Motion for Fees and Costs
                                  14           Ms. Moore claims 8.5 hours and Ms. Law claims 18.6 hours incurred in connection with

                                  15   the present motion for fees and costs.9 Dkt. No. 24-2 at 28-29; Dkt. No. 34-1 ¶ 19; Dkt. No. 34-2

                                  16   ¶ 2. These hours include time spent on defendants’ request to re-open the briefing on Mr. Block’s

                                  17   motion for fees and costs, which the Court stated it would consider in addition to time spent in

                                  18   preparing the fees motion itself. Dkt. No. 31 at 2. Asserting that the fees motions filed by Ms.

                                  19   Moore in these types of lawsuits are largely the same (with modifications needed only to reflect

                                  20   the facts of the particular case in question), defendants argue that no more than 0.4 hours should

                                  21   be allowed for Ms. Moore and that Ms. Law’s time should be reduced to 1.5 hours.

                                  22           With respect to the present fees motion, Ms. Law spent 8.3 hours preparing the opening

                                  23   brief and supporting declarations and exhibits, and Ms. Moore spent 2 hours reviewing those

                                  24   papers. Dkt. No. 24-2 at 29. As for the reply, Ms. Moore states that she spent an additional 3.7

                                  25   hours reviewing defendants’ opposition and supporting papers and reviewing and revising the

                                  26
                                  27
                                       9
                                         Although defendants’ papers suggest that Mr. Medrano spent 0.4 hours on the present motion for
                                       fees and costs, the submitted timesheets indicate that Mr. Medrano did not spend any time on the
                                  28   present motion. Nor does Mr. Block claim fees based on any such work by Mr. Medrano.

                                                                                        10
                                         Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 11 of 12




                                   1   reply papers, which were prepared by Ms. Law. Dkt. No. 34-1 ¶ 19. Ms. Law says that she spent

                                   2   an additional 5.4 hours reviewing defendants’ opposition papers and drafting the reply and

                                   3   supporting papers, and 1 hour monitoring property records to ensure that defendants did not

                                   4   transfer ownership of the property during the pendency of the present motion. Dkt. No. 34-2 ¶ 2.

                                   5   The present litigation is a straightforward matter, and Mr. Block’s fees motion does not present

                                   6   novel legal issues. Nevertheless, the Court does not find the time spent preparing the motion to be

                                   7   unreasonable, particularly in view of the number of issues raised in defendants’ opposition and

                                   8   given indications in the record (Dkt. No. 24-1 ¶¶ 26-27) that prior to the filing of the motion,

                                   9   defendants did not respond to Mr. Block’s requests for an itemization of the particular billing

                                  10   entries that defendants found excessive. Compare Trujillo v. Orozco, No. 5:17-cv-00566-EJD,

                                  11   2018 WL 1142311, at *7 (N.D. Cal. Mar. 2, 2018) (awarding fees for 2 hours of attorney time and

                                  12   10 hours of paralegal time to prepare plaintiff’s fees motion in an action where only limited issues
Northern District of California
 United States District Court




                                  13   remained to be resolved by the time the mediation occurred) with Kalani v. Starbucks Corp., No.

                                  14   No. 13-CV-00734-LHK, 2016 WL 379623, at *9 (N.D. Cal. Feb. 1, 2016) (awarding fees for 35.1

                                  15   hours of combined attorney and paralegal time to prepare a fees motion and reply papers in a case

                                  16   that proceeded through a bench trial). Accordingly, no deductions will be made for time spent

                                  17   preparing Mr. Block’s fees motion, including the reply and supporting declarations.

                                  18          As for defendants’ belated motion to re-open the briefing on Mr. Block’s fees motion, Ms.

                                  19   Moore states that she spent 1.8 hours reviewing defendants’ papers and conferring with defense

                                  20   counsel about the issue, and 1 hour reviewing Mr. Block’s opposition, which was prepared by Ms.

                                  21   Law. Dkt. No. 34-1 ¶ 19. Ms. Law says that she spent 3.9 hours reviewing defendants’ request,

                                  22   conducting legal research and preparing Mr. Block’s opposition. Dkt. No. 34-2 ¶ 2. The Court

                                  23   finds the claimed time reasonable and will make no deductions here.

                                  24                  9.      Lodestar Amount
                                  25          No one argues for a multiplier to make an upward or downward adjustment of the lodestar

                                  26   amount, and the Court finds that no such adjustments are warranted. Based on the deductions

                                  27   discussed above, multiplying the reasonable hourly rates and the hours reasonably expended,

                                  28   yields a lodestar amount of $24,595 as reflected in the following table:
                                                                                        11
                                         Case 5:19-cv-07758-VKD Document 35 Filed 02/26/21 Page 12 of 12




                                   1          Timekeeper                  Rate                     Hours                     Total
                                   2    Tanya Moore                       $475                      42.3                  $20,092.50
                                   3    Isaac Medrano                     $175                       4.9                    $857.50
                                   4    Whitney Law                       $150                      24.3                   $3,645.00
                                   5                                                              TOTAL                   $24,595.00
                                   6           B.     Costs
                                   7           Mr. Block seeks $2,975.49 in costs as follows: $400 court filing fee, $121.40 process
                                   8   server fees, $234 pre-filing investigation fee, and $2,220 Certified Access Specialist (“CASp”) fee
                                   9   for the General Order No. 56 joint site inspection. Dkt. No. 24 at 23; Dkt. No. 24-1 ¶¶ 13-17, Exs.
                                  10   C-G. Defendants object only to the $234 pre-filing investigation fee and the CASp fee. Dkt. No.
                                  11   32 at 11. Defendants offer no explanation whatsoever for their objection to the $234 pre-filing
                                  12   investigation fee. Id. As for the CASp fee, they contend that the site inspection report “is nothing
Northern District of California
 United States District Court




                                  13   out of the ordinary,” “[t]he standard fee is about $600,” and that the $2,220 fee in question “is
                                  14   simply out of the standard fee and norms of this jurisdiction.” Id. However, defendants offer no
                                  15   evidence to substantiate these assertions. The Court will award Mr. Block all of his requested
                                  16   costs in the amount $2,975.49.
                                  17   III.    CONCLUSION
                                  18           Based on the foregoing, Mr. Block’s motion for attorneys’ fees and costs is granted in part
                                  19   and denied in part as follows: Mr. Block is awarded $24,595 in fees and $2,975.49 in costs, for a
                                  20   total award of $27,570.49.
                                  21           IT IS SO ORDERED.
                                  22   Dated: February 26, 2021
                                  23

                                  24

                                  25                                                                VIRGINIA K. DEMARCHI
                                                                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                        12
